DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 08/02/2021. Claims 1-9, 11-17, and 24-33 are considered in this office action. Claims 26-32 and have been amended. Claims 10 and 18-23 have been cancelled. Claim 33 has been added. Claims 1-9, 11-17, and 24-33 are pending examination. The 35 U.S.C. 112(a) rejections of claims 28-30 are withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The combination of cited references Poeppel, James, and Minster does not teach or suggest “a third autonomous driving mode in which the one or more control computing devices are configured to generate one or more service work orders for the vehicle when a need for servicing the vehicle is determined” as recited in claim 1
Regarding claim 26, the service mode taught by cited reference Wood is not a third autonomous driving mode in which one or more control computing devices are configured to generate one or more 
Cited reference Minster does not teach the claim 26 limitation regarding automatically transitioning from one autonomous driving mode into another autonomous driving mode
	
Applicant's arguments A.-C. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the combination of cited references Poeppel, James, and Minster does not teach or suggest “a third autonomous driving mode in which the one or more control computing devices are configured to generate one or more service work orders for the vehicle when a need for servicing the vehicle is determined” as recited in claim 1, Examiner respectfully disagrees. As currently understood in the art, a vehicle “driving mode” corresponds to the vehicle controls and operations that determine how the vehicle is to be driven (i.e. an “autonomous driving mode” can correspond to the vehicle controls and operations being controlled autonomously with no need for human interaction; an “eco-friendly driving mode” can correspond to the vehicle controls and operations being controlled in such a way as to increase fuel efficiency and/or reduce fuel consumption; etc.). Cited reference Poeppel teaches an autonomous vehicle that can enter into a driving mode (i.e. third driving mode) such that a technician at a service depot can control the autonomous vehicle (Poeppel, Par. [0028] lines 8-10). Cited reference Minster teaches a system that enables maintenance on an autonomous vehicle to 
Regarding Applicant’s argument B. that regarding claim 26, the service mode taught by cited reference Wood is not a third autonomous driving mode in which one or more control computing devices are configured to generate one or more service work orders for the vehicle when a need for servicing the vehicle is determined, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 26 depends from claim 1, for which the combination of Poeppel, James, and Minster was cited a third autonomous driving mode in which one or more control computing devices are configured to generate one or more service work orders for the vehicle when a need for servicing the vehicle is determined” (see the above explanation to Applicant’s argument A.). Cited reference Wood was cited as additionally teaching a third autonomous mode which the vehicle entered when maintenance was to be performed.
Regarding Applicant’s argument C. that cited reference Minster does not teach the claim 26 limitation regarding automatically transitioning from one autonomous driving mode into another autonomous driving mode, Examiner respectfully disagrees. Cited reference Minster teaches a primary function of the autonomous vehicle is to safely and efficiently move people or cargo from one point to another (Minster, Par. [0033] lines 1-3). Routing instructions for the autonomous vehicle include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle to the maintenance location (Minster, Par. [0026] lines 18-22). When a need for maintenance for an autonomous vehicle is detected, a maintenance request (i.e. service work order) is generated and transmitted to a maintaining entity and the autonomous vehicle modifies its routing instructions (which would include modifying the vehicle operating and driving controls, i.e. the mode in which the vehicle operates, from one (second) driving mode to another (third) driving mode) and generates new routing goals based on the maintenance needs (Minster, Par. [0035] lines 1-6 and Par. [0081] line 1 to Par. [0082] line 6). Once the maintenance is finished, the autonomous vehicle returns to 

Duplicate Claims
Applicant is advised that should claim 28 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15-16, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1) and further in view of Minster et al. (US 2017/0278312 A1).
Regarding claim 1, Poeppel teaches “A system comprising: a vehicle including one or more actuators (Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating the vehicle (i.e. accelerating, decelerating, and steering, which necessarily require actuators)) and one or more user input devices (Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism); and one or more control computing devices (Par. [0004] lines 4-5 teaches a computing system comprising one or more computing devices) configured to send first commands to the one or more actuators of the vehicle in order to control deceleration, acceleration, and steering of the vehicle (Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which , wherein the one or more user input devices are configured to be operable by a driver to send second commands to control the one or more actuators in order to control the deceleration, acceleration, and steering of the vehicle (Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism), and wherein the vehicle is configured to operate in: a manual driving mode in which the one or more user input devices are operable by the driver to send the second commands to control the one or more actuators, wherein the second commands are prioritized over the first commands (Par. [0033] lines 16-19 teaches a vehicle manual operating mode (first driving mode) in which the vehicle is fully controllable by a driver; Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism; and Par. [0019] lines 10-14 teaches a manual control mode in which the vehicle is fully controllable by a driver and can be prohibited from performing autonomous driving (i.e. second commands are prioritized over first commands)); a first autonomous driving mode including a semi-autonomous driving configuration in which the one or more control computing devices are configured to send the first commands to control the one or more actuators (Par. [0019] ; a second autonomous driving mode including a fully driverless configuration, in which the one or more control computing devices are configured to send the first commands to control the one or more actuators (Par. [0019] lines 1-6 teaches an autonomous vehicle configured to operate in a fully autonomous (e.g., self-driving) operating mode (second driving mode) in which the autonomous vehicle can drive and navigate with no inter-action from a user, and Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating (sending first commands) the vehicle (i.e. accelerating, decelerating, and steering)) and wherein the first commands are prioritized over the second commands such that the second commands are not permitted to transition the vehicle from the fully driverless configuration to the first autonomous driving mode (Par. [0033] lines 10-13 teaches a fully autonomous operating mode in which the vehicle operates with no input from a user present in the vehicle (does not prioritize user inputs); Par. [0026] lines 21-24 teaches when in the fully autonomous operating mode, the vehicle input devices can be disabled such that a user can manipulate the input device but with no effect on the operation of the vehicle (first commands are prioritized over second commands); and Par. [0024] lines 1-12 teaches when in the ; and a third driving mode in which the one or more control computing devices are configured to” allow service to be performed on the vehicle (Par. [0028] lines 8-10 teaches the autonomous vehicle can enter into and/or be caused to enter into the manual mode such that a technician at the service depot can control the autonomous vehicle), however Poeppel does not explicitly teach in the first autonomous driving mode “the second commands are prioritized over the first commands” and the third driving mode is “autonomous” and wherein the control computing devices “generate one or more service work orders for the vehicle when a need for servicing the vehicle is determined”.
	From the same field of endeavor, James teaches in the first autonomous driving mode “the second commands are prioritized over the first commands (Par. [0014] lines 1-2 and 14-17 teaches a vehicle with a plurality of operational modes including a “monitored autonomous operational mode” where one or more computing systems are used to navigate and/or maneuver the vehicle with a least some human driver supervision required (which implies that any input from the human driver would be prioritized over the signals from the computing system, i.e. fully autonomous mode where user inputs (second commands) are prioritized over controller (first) commands))”.

	The motivation for doing so would be to include an operating mode of the vehicle that allows the driver to take a greater degree of involvement in the vehicle control when a transition event indicative of a problem has occurred (James, Par. [0052] lines 1-7).
	However, the combination of Poeppel and James does not explicitly teach in the third driving mode is “autonomous” and wherein the control computing devices “generate one or more service work orders for the vehicle when a need for servicing the vehicle is determined”.
	From the same field of endeavor, Minster teaches the third driving mode is “autonomous (Par. [0015] lines 1-3 teaches the system enables maintenance on an autonomous vehicle to be automatically performed (i.e. maintenance is performed on the vehicle while the vehicle is in an autonomous driving mode))” and wherein the control computing devices “generate one or more service work orders for the vehicle when a need for servicing the vehicle is determined (Par. [0035] lines 1-6 teaches detecting the need for maintenance for an autonomous vehicle, resulting in generation and transmission of a maintenance request (work order) to a maintaining entity capable of assisting in and/or performing autonomous vehicle maintenance; Par. [0081] line 1 to Par. [0082] line 6 teaches in response to scheduling 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to incorporate the teachings of Minster to have the third driving mode taught by the combination of Poeppel and James be autonomous as taught by Minster and have the control computing devices in the third driving mode taught by the combination of Poeppel and James generate work orders for the vehicle when a need for servicing is determined as taught by Minster.
	The motivation for doing so would be to enable maintenance on an autonomous vehicle to be automatically performed (Minster, Par. [0015] lines 1-3).
Regarding claim 15, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in a first configuration of the second autonomous driving mode where the vehicle provides transportation services to passengers (Poeppel, Par. [0016] lines 23-25 teaches an autonomous vehicle operating in a fully autonomous 
Regarding claim 16, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in a second configuration of the second autonomous driving mode where the vehicle provides transportation services using restrictions defined by a current status of the vehicle (Poeppel, Par. [0016] lines 23-28 teaches an autonomous vehicle operating in a fully autonomous operating mode (second autonomous driving mode) to provide a rideshare (transportation) service with various vehicle input devices being disabled (restrictions defined by the current status of the vehicle))”.
Regarding claim 24, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the manual driving mode is configured such that commands from the one or more control computing devices are invalidated and ignored by the one or more actuators (Poeppel, Par. [0033] lines 16-20 teaches a vehicle manual operating mode (first driving mode) in which the vehicle is fully controllable by a driver and can be prohibited from performing (ignoring computing control commands for) autonomous driving)”.
Regarding claim 27, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are further configured to maintain the vehicle in the third autonomous driving mode until after all of the service work orders are completed (Minster, Fig. 4 and 5 and Par. [0081] line 1 to Par. [0082] line 6 teaches modifying the autonomous vehicle route in response to scheduling maintenance sessions, where the autonomous vehicle drives to a maintenance station in a (second) autonomous mode, performs maintenance at maintenance station (where the vehicle enters the third autonomous mode to be serviced as taught by the combination of Poeppel, James, and Minster), and resumes the vehicle route driving in the (second) autonomous mode; and Par. [0083] lines 1-4 and [0086] lines 1-4 teaches completing maintenance including all maintenance as requested or desired, and verifying that maintenance has been completed (i.e. maintains vehicle in service (third) mode until all maintenance is complete))”.

Claims 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), and further in view of Lind et al. (US 2015/0283998 A1).
Regarding claim 2, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for entering than the second autonomous driving mode”.
wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for entering than the second autonomous driving mode (Par. [0034] lines 1-5 teaches a transition to (entering) the partly autonomous mode (first autonomous driving mode) or to the autonomous driving mode (second autonomous driving mode) is performed only if the speed of the vehicle is equal to or below a predefined speed (requirement), where the value of the predefined speed is selected based on the driving mode (different requirement for each mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system taught by the combination of Poeppel, James, and Minster to have different requirements for activating the first autonomous driving mode versus the second autonomous driving mode as taught by Lind.
	The motivation for doing so would be to make clear to the driver in which driving mode the vehicle is driving (Lind, Par. [0020] lines 4-5).
Regarding claim 4, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for transitioning to the manual driving mode than the second autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for transitioning to the manual driving mode than the second autonomous driving mode (Par. [0074] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the manual driving (MD) mode by braking, steering, selecting deactivation and/or by disabling the PAD mode and Par. [0069] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the autonomous driving (AD) mode (second autonomous driving mode) by enabling the autonomous driving mode)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to transition the vehicle from the first autonomous driving mode to the manual driving mode and from the first autonomous driving mode to the second autonomous driving mode taught by the combination of Poeppel, James, and Minster based on different requirements as taught by Lind.
	The motivation for doing so would be to make clear to the driver when transitions are being made between the different driving modes (Lind, Par. [0020] lines 3-4).
Regarding claim 5, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured to transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured to transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode (Par. [0074] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the manual driving (MD) mode by braking and/or steering (manually operate the vehicle actuators))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to transition from the first autonomous driving mode to the manual driving mode taught by the combination of Poeppel, James, and Minster when one of the vehicle input actuators is operated as taught by Lind.
	The motivation for doing so would be to offer the user of the vehicle a smooth way to transit between the different driving modes (Lind, Par. [0020] lines 1-3).
Regarding claim 6, the combination of Poeppel, James, Minster, and Lind teaches all the limitations of claim 5 above, and further teaches “wherein the one or more control computing devices are configured such that when any of the one or more actuators is operating in the manual driving mode, the first commands are ignored (Poeppel, Par. [0033] lines 16-20 teaches a vehicle manual operating mode in which the vehicle is fully controllable by a driver and can be prohibited from performing (ignoring computing control commands for) autonomous driving)”.
Regarding claim 7, the combination of Poeppel, James, Minster, and Lind teaches all the limitations of claim 5 above, and further teaches “wherein the one or more actuators include a deceleration actuator configured to cause the vehicle to decelerate, an acceleration actuator configured to cause the vehicle to accelerate, and a steering actuator configured to change an orientation of the vehicle (Poeppel, Par. [0018] lines 7-10 teaches vehicle input devices (actuators) that adjust the operation of the vehicle including a steering mechanism, a braking mechanism, and an acceleration mechanism)”.
Regarding claim 8, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured to prevent direct transitions from the first autonomous driving mode to the second autonomous driving mode”.
wherein the one or more control computing devices are configured to prevent direct transitions from the first autonomous driving mode to the second autonomous driving mode (Par. [0045] lines 1-5 teaches if a driver tries to enable a driving mode (e.g. transition from the first autonomous driving mode to the second autonomous driving mode) when that driving mode is not able to be allowed, it is not possible to activate that driving mode (prevents direct transitioning to that driving mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to prevent a transition from one driving mode, such as the first autonomous driving mode taught by the combination of Poeppel, James, and Minster, to another driving mode, such as the second autonomous driving mode taught by the combination of Poeppel, James, and Minster, when the driving mode is not allowed as taught by Lind.
	The motivation for doing so would be to prevent activating a driving mode that would lead to an unsafe state (Lind, Par. [0046] lines 1-4).
Regarding claim 9, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured to prevent direct transitions from the second autonomous driving mode to the first autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured to prevent direct transitions from the second autonomous driving mode to the first autonomous driving mode (Par. [0045] lines 1-5 teaches if a driver tries to enable a driving mode (e.g. transition from the second autonomous driving mode to the first autonomous driving mode) when that driving mode is not able to be allowed, it is not possible to activate that driving mode (prevents direct transitioning to that driving mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to prevent a transition from one driving mode, such as the second autonomous driving mode taught by the combination of Poeppel, James, and Minster, to another driving mode, such as the first autonomous driving mode taught by the combination of Poeppel, James, and Minster, when the driving mode is not allowed as taught by Lind.
	The motivation for doing so would be to prevent activating a driving mode that would lead to an unsafe state (Lind, Par. [0046] lines 1-4).

Claim 3, 17, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), and further in view of Cullinane et al. (US 2014/0156134 A1).
Regarding claim 3, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to prevent transitions from the manual driving mode to the second autonomous driving mode when the vehicle is in motion”.
	From the same field of endeavor, Cullinane teaches “wherein the one or more control computing devices are configured to prevent transitions from the manual driving mode to the second autonomous driving mode when the vehicle is in motion (Par. [0003] lines 2-7 teaches assessing the vehicle and vehicle systems status in response to a request for switching (direct transitioning) from a manual driving mode to an (second) autonomous driving mode and identifying conditions which must be satisfied to allow the switch, and Par. [0005] lines 27-28 teaches identified conditions which determine whether to allow or prevent the transition including determining whether or not the vehicle is travelling too fast (including if the vehicle is or is not in motion))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to 
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).
Regarding claim 17, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to allow transitions into the second autonomous driving mode only when a door of the vehicle is open”.
	From the same field of endeavor, Cullinane teaches “wherein the one or more control computing devices are configured to allow transitions into the second autonomous driving mode only when a door of the vehicle is open (Cullinane, Par. [0003] lines 2-7 teaches assessing vehicle and vehicle systems status in response to a request for switching (transitioning) to an autonomous driving mode (second autonomous driving mode) and identifying conditions which must be satisfied to allow the switch, and Par. [0005] line 37 teaches identified conditions which determine whether to allow or prevent the transition including determining whether the vehicle’s doors are open or closed)”.

	The motivation for doing so would be to identify conditions that indicate it is unsafe to switch from manual to autonomous driving mode (Cullinane, Par. [0062] lines 11-14).
Regarding claim 28, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle further includes one or more sensors”. However the combination of Poeppel, James, and Minster does not explicitly teach “wherein the vehicle is configured to allow a transition from the first autonomous driving mode to the second autonomous driving mode after the one or more sensors are calibrated”.
	From the same field of endeavor, Cullinane teaches “wherein the vehicle is configured to allow a transition from the first autonomous driving mode to the second autonomous driving mode after the one or more sensors are calibrated (Par. [0002] lines 7-11 teaches an autonomous vehicle transitioning between a manual driving mode, and autonomous driving mode, and modes that lie somewhere in between (plurality of autonomous driving modes); Par. [0023] lines 4-11 teaches an autonomous vehicle includes a computer that responds to a request to switch driving modes (e.g. from a first autonomous mode to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Cullinane to have the vehicle taught by the combination of Poeppel, James, and Minster require the sensors as having been calibrated within a certain maintenance standard in order to allow transition between the first and second autonomous drive states as taught by Cullinane.
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).
Regarding claim 29, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle further includes one or more sensors”. However the combination of Poeppel, James, and Minster does not explicitly teach “wherein the vehicle is configured to allow a transition from the first autonomous driving mode into the second autonomous driving mode after the one or more sensors are calibrated”.
	From the same field of endeavor, Cullinane teaches “wherein the vehicle is configured to allow a transition from the first autonomous driving mode to the second autonomous driving mode after the one or more sensors are calibrated (Par. [0002] lines 7-11 teaches an autonomous vehicle transitioning between a manual driving mode, and autonomous driving mode, and modes that lie somewhere in between (plurality of autonomous driving modes); Par. [0023] lines 4-11 teaches an autonomous vehicle includes a computer that responds to a request to switch driving modes (e.g. from a first autonomous mode to a second autonomous mode) by accessing protocol data and using it to assess status of the vehicle’s environment, the vehicle, and the driver, and then determines if the assessments have identified any preventative conditions that the system uses to prevent the vehicle from switching to the driving mode; and Par. [0068] 13-15 and Par. [0070] lines teaches the computer determines whether the various sensor are working properly, responsive, properly calibrated, etc. and determines whether the vehicle has met minimum maintenance standards (i.e. the sensors have been calibrated prior to the vehicle travelling a predetermined distance))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Cullinane to have the vehicle taught by the combination of Poeppel, James, and Minster require the sensors as 
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).

Claims 11-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), and further in view of Wood et al. (US 2018/0284807 A1).
Regarding claim 11, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to operate the vehicle in the third autonomous driving mode based on a current location of the vehicle relative to a depot location”.
	From the same field of endeavor, Wood teaches “wherein the one or more control computing devices are configured to operate the vehicle in the third autonomous driving mode based on a current location of the vehicle relative to a depot location (Par. [0043] lines 17-18 teaches the vehicle operating in the service mode (third autonomous driving mode) when the vehicle is at a service depot location)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify Minster to incorporate the teachings of Wood to configure the computing devices of the system taught by the combination of Poeppel, James, and Minster to operate the vehicle in the third autonomous driving mode based on a current location of the vehicle relative to a service depot station as taught by Wood.
	The motivation for doing so would be to allow the vehicle to travel to a maintenance location in an autonomous mode (Wood, Par. [0074] lines 12-14).
Regarding claim 12, the combination of Poeppel, James, Minster, and Wood teaches all the limitations of claim 11 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in the third autonomous driving mode based on whether the vehicle is at a specific location within the depot location (Wood, Par. [0071] lines 3-11 teaches navigating the vehicle within the service depot to receive maintenance at specific stations and, while operating in the service mode (third autonomous driving mode), receiving control signals to cause the vehicle to receive its vehicle maintenance at the specific stations)”.
Regarding claim 13, the combination of Poeppel, James, Minster, and Wood teaches all the limitations of claim 11 above, and further teaches “wherein the one or more control computing devices are configured to automatically transition the vehicle into the third autonomous driving mode when the vehicle reaches the depot location (Wood, Par. [0043] lines 17-18 teaches the vehicle entering 
Regarding claim 25, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to prevent the vehicle from being serviced unless the vehicle is within a predetermined distance of a specific location”.
	From the same field of endeavor, Wood teaches “wherein the one or more control computing devices are configured to prevent the vehicle from being serviced unless the vehicle is within a predetermined distance of a specific location (Par. [0043] lines 1-2 and 17-18 teaches the vehicle navigates to a destination such as a service depot to receive maintenance and enters into a service mode upon arrival at the service depot (only enters service mode (where a vehicle can be serviced) within a certain distance of the service depot))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to include the teachings of Wood to have the system taught by the combination of Poeppel, James, and Minster prevent the vehicle from being serviced unless the vehicle is within a predetermined distance of a service depot as taught by Wood.
	The motivation for doing so would be to automatically service an autonomous vehicle with minimal and/or no interaction from a human driver (Wood, Par. [0019] lines 2-6).
Regarding claim 26, the combination of Poeppel, James, Minster and Wood teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle automatically transitions from the third autonomous driving mode into the second autonomous driving mode after all of the one or more service work orders are completed (Minster, Par. [0033] lines 1-3 teaches a primary function of the autonomous vehicle is to safely and efficiently move people or cargo from one point to another; Par. [0026] lines 18-22 teaches routing instructions for the autonomous vehicle include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle to the maintenance location; Fig. 4 and 5, Par. [0035] lines 1-6 and Par. [0081] line 1 to Par. [0082] line 6 teaches when a need for maintenance for an autonomous vehicle is detected, a maintenance request (i.e. service work order) is generated and transmitted to a maintaining entity and the autonomous vehicle modifies its routing instructions (which would include modifying the vehicle operating and driving controls, i.e. the mode in which the vehicle operates, from one (second) driving mode to another (third) driving mode) and generates new routing goals based on the maintenance needs, and when the maintenance is finished, the autonomous vehicle returns to the previous routing instructions it followed before maintenance was performed once the maintenance is completed (i.e. the autonomous vehicle changes from the operating and driving controls used when a maintenance need was determined (third mode) to the operating and driving controls used previously (second mode) once maintenance is completed))”.
third autonomous driving mode (Wood, Par. [0032] lines 18-21 teaches the vehicle operating in a service mode (third autonomous driving mode) to assist with the performance of vehicle maintenance)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to include the teachings of Wood to have the system taught by the combination of Poeppel, James, and Minster include a third autonomous driving mode during which maintenance is performed on the vehicle as taught by Wood.
	The motivation for doing so would be to automatically service an autonomous vehicle with minimal and/or no interaction from a human driver (Wood, Par. [0019] lines 2-6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1),, in view of Wood et al. (US 2018/0284807 A1), in view of Yu et al. (US 2015/0006005 A1), and further in view of Hauser et al. (US 2017/0053460 A1).
Regarding claim 14, the combination of Poeppel, James, Minster, and Wood teaches all the limitations of claim 11 above, however the combination of Poeppel, James, Minster, and Wood above does not explicitly teach “wherein the one or more computing devices are configured to prevent the vehicle from leaving the depot location until the one or more computing devices receive an instruction from a dispatching server computing device indicating that the vehicle is needed for providing transportation services”.
	From the same field of endeavor, Yu teaches “wherein the one or more computing devices are configured to prevent the vehicle from leaving the depot location until the one or more computing devices receive an instruction from a dispatching server computing device indicating that the vehicle is needed for providing transportation services (Par. [0131] lines 11-12 teaches the vehicle staying at a waiting area (depot) and awaiting a command to perform a delivery (transportation service) (i.e. not leaving the waiting area until it receives a dispatch command), and Par. [0135] lines 1-2 teaches the waiting area as a service area that has equipment and/or personnel for maintaining the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, Minster, and Wood to incorporate the teachings of Yu to configure the computing devices of the system taught by the combination of Poeppel, James, Minster, and Wood to only have the vehicle leave the depot location when it receives a dispatch instruction that the vehicle is needed to provide a transportation service as taught by Yu.
	The motivation for doing so would be to keep the vehicle at a location that is a short distance away from transportation service destinations (Yu, Par. [0132] lines 1-2).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), in view of Cullinane et al. (US 2014/0156134 A1), and further in view of Hauser et al. (US 2017/0053460 A1), using the interpretation of the claims described above.
Regarding claim 30, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “where in the vehicle is configured to allow a transition into the first autonomous driving mode or the second autonomous driving mode after the one or more control computing devices confirm that software used to implement the transition has been cryptographically signed”.
	From the same field of endeavor, Cullinane teaches “where in the vehicle is configured to allow a transition into the first autonomous driving mode or the second autonomous driving mode after the one or more control computing devices confirm that software used to implement the transition has been” updated (Par. [0002] lines 7-11 teaches an autonomous vehicle transitioning between a manual driving mode, and autonomous driving mode, and modes that lie somewhere in between (plurality of autonomous driving modes); Par. [0023] lines 4-11 teaches an autonomous vehicle includes a computer that responds to a request to switch driving modes (e.g. from a first autonomous mode to a second autonomous mode) by accessing protocol data and using it to assess status of the vehicle’s environment, the vehicle, and the driver, and then determines if the assessments have identified any ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Cullinane to have the vehicle taught by the combination of Poeppel, James, and Minster confirm that the software is the most up to date to allow a transition between autonomous driving modes as taught by Cullinane.
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).
	However, the combination of Poeppel, James, Minster, and Cullinane do not explicitly teach the software as “cryptographically signed”.
	From the same field of endeavor, Hauser teaches the software as “cryptographically signed (Par. [0180] lines 1-12 teaches a vehicle ledger stores portions of a vehicle information transaction ledger that is cryptographically signed and that includes various pertinent information about the vehicle’s history including repair and service information (i.e. vehicle software updates))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, Minster, and Cullinane to incorporate the teachings of Hauser to have the software 
	The motivation for doing so would be to ensure the veracity of the information and maintain an accessible ledger recording various information related to a vehicle (Hauser, Par. [0180] lines 3-5).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of Minster et al. (US 2017/0278312 A1).
Regarding claim 31, Poeppel teaches “A system comprising: a vehicle configured to operate in a manual driving mode and a plurality of autonomous driving modes (Par. [0016] lines 9-15 teaches an autonomous vehicle configured to operate in a plurality of operating modes including a manual operating mode, a semi-autonomous operating mode, and a fully autonomous operating mode); and one or more control computing devices (Par. [0004] lines 4-5 teaches a computing system comprising one or more computing devices)”, however Poeppel does not explicitly teach the control computing devices configured to “determine when there is a need for servicing the vehicle, generate one or more service work orders for the vehicle when the need for servicing the vehicle is determined, and maintain the vehicle in a first one of the plurality of autonomous driving modes while servicing the vehicle to complete the one or more service work orders until after all of the one or more service work orders are completed”.
	From the same field of endeavor, Minster teaches control computing devices configured to “determine when there is a need for servicing the vehicle, generate one or more service work orders for the vehicle when the need for servicing the vehicle is determined (Par. [0035] lines 1-6 teaches detecting the need for maintenance for an autonomous vehicle, resulting in generation and transmission of a maintenance request (work order) to a maintaining entity capable of assisting in and/or performing autonomous vehicle maintenance), and maintain the vehicle in a first one of the plurality of autonomous driving modes used for servicing the vehicle to complete the one or more service work orders until after all of the one or more service work orders are completed (Fig. 4 and 5 and Par. [0081] line 1 to Par. [0082] line 6 teaches modifying the autonomous vehicle route in response to scheduling maintenance sessions, where the autonomous vehicle drives to a maintenance station in an autonomous mode, performs maintenance at maintenance station (where the vehicle enters an autonomous service mode to be serviced), and resumes the vehicle route driving in the autonomous mode; and Par. [0083] lines 1-4 and [0086] lines 1-4 teaches completing maintenance including all maintenance as requested or desired, and verifying that maintenance has been completed (i.e. maintains vehicle in service mode until all maintenance is complete))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Poeppel to incorporate the teachings of Minster to have the computing control devices taught by Poeppel determine when service is needed for a vehicle, generate work orders for the vehicle when the need for service is determined, and maintain the vehicle in 
	The motivation for doing so would be to enable maintenance on an autonomous vehicle to be automatically performed (Minster, Par. [0015] lines 1-3).
Regarding claim 32¸the combination of Poeppel and Minster teaches all the limitations of claim 31 above, and further teaches “wherein the one or more control computing devices are further configured to automatically transition the vehicle from operating in the first one of the autonomous driving modes into a second one of the autonomous driving modes after all of the one or more service work orders are completed (Minster, Fig. 4 and 5 and Par. [0081] line 1 to Par. [0082] line 6 teaches modifying the autonomous vehicle route in response to scheduling maintenance sessions, where the autonomous vehicle drives to a maintenance station in an autonomous mode, performs maintenance at maintenance station (where the vehicle enters an autonomous service mode to be serviced), and resumes the vehicle route driving in the autonomous mode)”.
Regarding claim 33, the combination of Poeppel and Minster teaches all the limitations of claim 31 above, and further teaches “wherein the vehicle includes one or more actuators and one or more user input devices (Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating the vehicle (i.e. accelerating, decelerating, and steering, which necessarily require , the one or more control computing devices are further configured to send first commands to the one or more actuators of the vehicle in order to control deceleration, acceleration, and steering of the vehicle (Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating (sending first commands) the vehicle (i.e. accelerating, decelerating, and steering), and the one or more user input devices are configured to be operable by a driver to send second commands to control the one or more actuators in order to control the deceleration, acceleration, and steering of the vehicle (Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665